    2:19-cr-00006-BHH       Date Filed 11/02/20    Entry Number 69-1      Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


UNITED STATES OF AMERICA                 )   CRIMINAL NO.: 2:19-cr-00006-BHH
                                         )
              v.                         )
                                         )
GARY BLAIR SHAFFER                       )


                      PRELIMINARY ORDER OF FORFEITURE AS TO
                               GARY BLAIR SHAFFER

       This matter is before the court on the motion of the United States for a Preliminary

Order of Forfeiture as to Defendant Gary Blair Shaffer (“Shaffer”, “Defendant”), based

upon the following:

       1.     On January 2, 2019, an Indictment was filed charging Shaffer with:

              Count 1:             Theft of federal funds, in violation of 18 U.S.C. § 666;

              Count 2:             Money laundering, in violation of 18 U.S.C. § 1956;

              Count 3:             Structuring, in violation of 31 U.S.C. § 5324 and;

              Counts 4 and 5:      False statements, in violation of 18 U.S.C. § 1001.

       2.     Pursuant to Fed. R. Crim. P. 32.2(a), the Indictment contained a forfeiture

allegation providing that upon Shaffer’s conviction, certain properties enumerated

therein, or equivalent substitute assets, would be subject to forfeiture to the United

States. As specified therein, such assets include, but are not limited to the following:




                                     Order, p. 1 of 4
    2:19-cr-00006-BHH       Date Filed 11/02/20    Entry Number 69-1       Page 2 of 4




              (1)    Proceeds/Forfeiture Judgment1:

                     A sum of money equal to all proceeds the Defendant obtained
                     directly or indirectly from the theft of federal funds offense charged
                     in the Indictment, and all interest and proceeds traceable thereto, for
                     which the Defendant is liable as the result of his violation of 18
                     U.S.C. ' 666.

              (2)    Facilitating Property/Forfeiture Judgment:

                     A sum of money equal to all property involved in and/or used or
                     intended to be used in the money laundering and structuring
                     offenses charged in the Indictment, and all interest and proceeds
                     traceable thereto, for which the Defendant is liable as the result of
                     his violation of 18 U.S.C. ' 1956 and 31 U.S.C § 5324.


       3.     On July 11, 2019, Shaffer pled guilty to the theft of federal funds charge

and one false statements charge.

       4.     Based on Defendant’s conviction, the Court has determined that the

government has established the requisite nexus between the amount of proceeds

Defendant obtained, and the offense for which Defendant has been convicted; therefore

the United States is entitled to a preliminary order of forfeiture, subject to the provisions

of U.S.C. § 853 governing third party rights. The Court has determined that the property

described above is subject to forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28

U.S.C. § 2461(c). Therefore, it is ORDERED THAT all property, real or personal, which

constitutes or is derived from proceeds traceable to Defendant’s violation of Title 18,

United States Code, Section 666 are forfeited to the United States.


1
 The government is pursuing a $29,726.67 forfeiture judgment against the Defendant
which is equal to the remaining restitution owed.


                                      Order, p. 2 of 4
    2:19-cr-00006-BHH       Date Filed 11/02/20    Entry Number 69-1      Page 3 of 4




      5.      The Court further finds that one or more of the conditions set forth in Title

21, United States Code, Section 853(p), exists.

      6.      It is, therefore, ORDERED that the United States is entitled to forfeit

substitute assets equal to the value of the proceeds in the violation by Defendant as a

result of his violation of Title 18, United States Code, Section 666, and that such

substitute assets shall not exceed the value of the proceeds Defendant obtained.

      Accordingly, it is hereby ORDERED,

      1.      The below-described property, and all right, title, and interest of the

Defendant, Gary Blair Shaffer, in and to such property, is hereby forfeited to the United

States of America, for disposition in accordance with law, subject to the rights of third

parties in such property under 21 U.S.C. § 853(n).

      2.      FORFEITURE IS ORDERED against Shaffer and in favor of the United

States for $29,726.67, along with appropriate costs and interest thereon at the rate

provided for in 28 U.S.C. § 1961. The United States may at any time move pursuant to

Rule 32.2(e) to amend this Order to substitute property to satisfy the forfeiture judgment.

      3.      The United States may sell or otherwise dispose of any substitute assets in

accordance with law as required to satisfy the above imposed forfeiture judgment.

      4.      Upon the entry of this Order, the United States Attorney is authorized to

conduct proper discovery in identifying, locating, or disposing of the described property,

or other substitute assets, in accordance with Fed. R. Crim. P. 32.2(b)(3); and to

commence proceedings that comply with statutes governing third party rights, if

applicable.


                                     Order, p. 3 of 4
    2:19-cr-00006-BHH          Date Filed 11/02/20   Entry Number 69-1   Page 4 of 4




       5.     The government is not required to publish notice regarding the personal

forfeiture judgment against Defendant; however, the Order shall be recorded in the

records of the County Clerk’s Office in the County of the debtor’s residence, place of

business, and any and all other counties in which the debtor has either real or personal

property, as a lien thereon.

       6.     Upon entry of the criminal judgment, this Order becomes final as to

Defendant, and shall be made a part of the sentence and included in the criminal

judgment.

       7.     The court shall retain jurisdiction to enforce this Order and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

       8.     The Clerk, United States District Court, shall provide one (1) certified copy

of this Order to the United States Attorney’s Office.

       AND IT IS SO ORDERED.




                                           s/Bruce H. Hendricks
                                           BRUCE HOWE HENDRICKS
                                           UNITED STATES DISTRICT JUDGE
January 16, 2020
Charleston, South Carolina




                                       Order, p. 4 of 4
